Judgment unanimously affirmed. Memorandum: The evidence was sufficient to sustain the convictions for larceny by false promise. "The conclusion that defendant was engaged in a fraudulent Ponzi scheme is ines*1155capable” (People v Luongo, 47 NY2d 418, 428). Here, as in People v Luongo (supra) and in People v Blum (132 AD2d 933, lv denied 70 NY2d 702), defendant represented to his associates that the money they gave him would be invested and that they would receive extraordinarily high rates of interest; instead, he used funds received from subsequent investors to pay off his prior obligations.
We do not view defendant’s sentence as harsh and excessive. (Appeal from judgment of Cattaraugus County Court, Dillon, J.—grand larceny, second degree.) Present—Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.